Citation Nr: 1625512	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for hypertension, and, if so, whether service connection, to include as secondary to posttraumatic stress disorder (PTSD), is warranted.  

2.  Whether new and material evidence has been received in order to reopen a previously denied claim of entitlement to service connection for a skin disorder manifested by sores of the hands and ears, and, if so, whether service connection for a skin disorder, to include as secondary to PTSD, is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1985 to May 1985 and on active duty from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 30 days for the submission of additional evidence.  However, to date, no additional evidence has been received.

The reopened claims of entitlement to service connection for hypertension and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final June 2009 rating decision, the RO reopened and denied a claim of entitlement to service connection for hypertension because the evidence did not show that hypertension was incurred in or aggravated by his military service, or developed to a compensable degree within the initial year after separation.  

2.  In a final September 1995 rating decision, service connection was denied for sores on hands because the evidence did not show that such condition occurred in or was caused by service, and a claim of entitlement to service connection for sores in the ears was not reopened as new and material had not been received.    

3.  Evidence added to the record since the final June 2009 and September 1995 rating decisions is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for hypertension and a skin disorder manifested by sores of the hands and ears.  


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that reopened and denied a claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  The September 1995 RO rating decision that denied service connection for sores on the hands and declined to reopen a previously denied claim for service connection for sores in the ears is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2015)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received to reopen the claims of entitlement to service connection for a skin disorder manifested by sores of the hands and ears.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for hypertension and a skin disorder manifested by sores of the hands and ears is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c) . The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i) . 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

Hypertension

In a June 2009 rating decision, the RO reopened a claim of entitlement to service connection for hypertension on the basis that the evidence demonstrated a diagnosis of such condition; however, denied the claim on the merits because the evidence did not show that hypertension was incurred in or aggravated by his military service, or developed to a compensable degree within the initial year after separation.  In this regard, such claim was initially denied in a November 1993 rating decision on the basis that the Veteran's service treatment records showed no elevated blood pressure readings and, while he reported that he had been informed in the past that his blood pressure was elevated when he was under stress at his VA examination, his blood pressure at such time was 111/71.  Furthermore, he reported that he had never been treated for hypertension and had no symptoms.  As such, service connection was denied as such had not been shown as present, either in service or at the time of the last examination.  At the time of the June 2009 rating decision, the record included service treatment records, post-service treatment records, and the Veteran's statements.   

In June 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for hypertension was received until May 2011, when VA received his application to reopen such claim.  Furthermore, the Board has considered the applicability of 38 C.F.R. § 3.156(b), (c); however, no evidence was received within one year of the issuance of the June 2009 rating decision and no additional service treatment records have been received.  Therefore, the June 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].  

Evidence associated with the file since the RO's June 2009 rating decision includes the Veteran's testimony at his October 2015 Board hearing, which is presumed credible for the purposes of reopening his claim, where he testified that hypertension had its initial onset shortly after his period of active service in 1991, and that he has had hypertension ever since.  He added that flare-ups of PTSD symptoms caused his blood pressure to elevate.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim that was previously lacking, i.e., the onset of high blood pressure within one year after active service and/or that it is secondary to service-connected PTSD.  Therefore, the Board finds that the newly received evidence is not cumulative or redundant of the evidence of record at the time of the June 2009 rating decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension manifested by sores of the hands and ears.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for hypertension is reopened.

Skin Disorder

In a September 1995 rating decision, service connection was denied for sores on hands because the evidence did not show that such condition occurred in or was caused by service, and a claim of entitlement to service connection for sores in the ears was not reopened as new and material had not been received.  With regard to the latter claim, such issue was initially denied in a November 1993 rating decision on the basis that the service treatment records failed to show treatment for sores in the ears and, while the Veteran reported an occasional rash in both ear canals, he was asymptomatic at the time of a VA examination.  Consequently, service connection was denied as such was not shown to have been incurred in service and was not shown on the last examination.  

Furthermore, as the Veteran appealed the September 1995 rating decision, the record reflects that additionally received evidence, which was considered an October 1996 supplemental statement of the case, reflects that the Veteran testified as to the onset of his symptoms in Saudi Arabia that continued to the present time and VA treatment records showed a diagnosis of folliculitis and dyshidrotic eczema.  However, his claims remained denied on the same bases as noted in the September 1995 rating decision.  At the time of the September 1995 rating decision and subsequently issued statement of the case and supplemental statements of the case, the record included service treatment records, post-service treatment records, and the Veteran's and his wife's statements.  

In September 1995, the Veteran was advised of the decision and his appellate rights.  Thereafter, he entered a notice of disagreement as to the denial of such issues and, following the issuance of a statement of the case in January 1996, perfected an appeal in February 1996.  Supplemental statements of the case were issued in October 1996 and February 1997.  Thereafter, the Veteran withdrew his appeal as to all issues in a March 1997 statement.  Furthermore, the Board has considered the applicability of 38 C.F.R. § 3.156(c); however, no additional service treatment records have been received since the September 1995 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2015)].

Evidence associated with the file since the RO's September 1995 rating decision includes the Veteran's testimony at his October 2015 Board hearing, which is presumed credible for the purpose of reopening his claim, where he testified that skin symptoms had their onset during service in the Persian Gulf as a result of environmental exposure, to include sand, fleas, and/or chemicals, and that he has had the same symptoms ever since.  He noted that the symptoms have spread to areas other than his hands and ears, and a November 2010 private record reflects a diagnosis of eczema.  

The additional evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim that was previously lacking, i.e., a potential in-service cause for his skin symptomatology.  Specifically, while the Veteran had previously alleged that his skin symptomatology had been present since his service in the Persian Gulf, he has now offered testimony with regard to the in-service exposures he believed resulted in his condition.  Therefore, the Board finds that the newly received evidence is not cumulative or redundant of the evidence of record at the time of the September 1995 rating decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disorder manifested by sores of the hands and ears.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a skin disorder manifested by sores of the hands and ears is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; to this extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder manifested by sores of the hands and ears is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for hypertension and a skin disorder.  He maintains that hypertension and a skin disorder each had its onset during service or within a year after separation and that he has had continuous symptoms ever since.  Additionally, he claims, the alternative, that his hypertension is caused or aggravated by his service-connected PTSD.

Initially, the Board notes that the Veteran served primarily with the Army National Guard, to include an initial period of active duty for training from January 1985 to May 1985.  While he claims that his conditions had their onset in, or are otherwise related to, his period of active duty from September 1990 to June 1991, to include his time in Southwest Asia from November 1990 to May 1991, the Board finds that a remand is necessary in order to obtain all of the Veteran's records from the Army National Guard as such may pertain to the issues on appeal.    

With respect to the Veteran's claim for service connection for hypertension, in his November 1992 claim, he indicated that high blood pressure had its onset in 1991, and that he had had private treatment in 1992 for both PTSD and hypertension.  Private treatment records, scanned in to VBMS in January 1993, include a November 1992 record showing blood pressure was 136/98, and complaints of anxiety and waking up in cold sweats since service in Saudi Arabia were noted.  In addition, a November 1992 VA mental health treatment record reflects blood pressure was 140/80.  

The Board notes that "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic, to as high as 200 mm Hg systolic and 110 mm Hg diastolic, as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater, and the term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In addition, certain diseases like cardiovascular-renal disease (including hypertension), are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

The July 2011 VA opinion notes that it is less than likely that the Veteran's hypertension with mild cardiomegaly is secondary to his service-connected PTSD.  Although the rationale provided for the opinion is based, in part, upon a 5-year gap between PTSD treatment in 1993 and the onset of hypertension in 1998, the opinion does not address private treatment records showing blood pressure was 142/80 in June 1987; 142/110 in July 1989; and 148/88 in October 1991.  As such, the opinion is not completely adequate for a determination.  Furthermore, the examiner did not offer an opinion as to whether the Veteran's hypertension was aggravated by his PTSD.  Thus, a new VA examination is warranted.  

With respect to the Veteran's claim of entitlement to service connection for a skin disorder, the Board notes that private treatment records reflect treatment for jock itch (tinea cruris) in June 1982 and October 1982, and contact dermatitis in December 1983.  Further, a March 1993 VA examination report reflects complaints of an occasional rash in both ear canals, and it was noted that when he was nervous he scratched.  As such, the Board finds that the record raises the issue of entitlement to service connection for a skin disorder, to include as secondary to service-connected PTSD.  

Additionally, a May 1995 record notes reflects a history of a rash on the hands since service in the Persian Gulf, and the assessment in June 1995 was probable pityrosporum folliculitis and dyshidrotic eczema.  Further, a November 2010 private treatment record reflects eczema.  Consequently, in light of the Veteran's current diagnoses of a skin disorder, his service in the Persian Gulf and exposure to environmental hazards therein, and his testimony regarding a continuity of symptomatology, the Board finds that a remand is necessary to afford him a VA examination to determine the nature and etiology of his skin disorder.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a skin disorder.  Such should be accomplished on remand.

Prior to the examinations, any outstanding VA treatment records of pertinent medical treatment must be obtained and added to the record.  In this regard, the Veteran testified at his October 2015 Board hearing that he received continuous treatment through VA following his discharge in June 1991 and, while selections of the Veteran's VA treatment records are of record, it does not appear that all records have been obtained.  

In addition, in February 1996, the Veteran submitted Social Security Administration (SSA) records.  It does not appear that all of the referenced records upon which the determination was based, and particularly those referenced in the LIST OF EXHIBITS, are associated with the claims file.  As these records have not yet been considered, the RO should obtain them and associate the records with the claims file prior to readjudicating the Veteran's claims, as VA has a duty to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for skin disorder as secondary to his service-connected PTSD.  

2.  Obtain all of the Veteran's service treatment and personnel records from his service in the Army National Guard.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain all outstanding VA treatment records not already on file from the North Little Rock VA facility dated from June 1991 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

5.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his hypertension.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All necessary tests should be conducted.

Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension had its onset during the Veteran's period of service from September 1990 to June 1991 or within the initial year after separation in June 1991.  If so, please describe the manifestations and indicate whether medication should have been prescribed to manage the condition.

The examiner should also offer an opinion to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is caused or aggravated by his service-connected PTSD.  In offering such opinion, the examiner should consider the Veteran's statements that his blood pressure rises when he feels stressed.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering such opinion, the examiner should consider that, while the July 2011 VA examiner noted that the onset of hypertension was in 1998, five years after the beginning of the Veteran's PTSD treatment in 1993, private treatment records showing blood pressure was 142/80 in June 1987; 142/110 in July 1989; and 148/88 in October 1991.  

A rationale for all opinions expressed should be provided.  

6.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his skin disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All necessary tests should be conducted.

(A)  The examiner should identify all currently diagnosed skin disorders.  In this regard, he or she should specifically state whether the Veteran's skin complaints are attributed to a known clinical diagnosis.

(B)(i)  If any symptoms pertinent to the Veteran's skin have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

(ii)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's skin symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(C)(i)  For any currently diagnosed skin disorder, based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a skin disorder had its onset during the Veteran's period of service from September 1990 to June 1991 or is otherwise related to such service, to include his exposure to environmental hazards, to include sand, fleas, and/or chemicals, during his service in the Persian Gulf.  In offering such opinion, the examiner should consider the Veteran's, and his wife's, statements that he has experienced skin problems since such service.

The examiner should also address the significance, if any, the Veteran's pre-service treatment of jock itch (tinea cruris) in June 1982 and October 1982, and contact dermatitis in December 1983.

(ii)  The examiner should also offer an opinion to whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosed skin disorder is caused or aggravated by his service-connected PTSD.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for all opinions expressed should be provided.  

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


